Title: To Thomas Jefferson from Levi Lincoln, 15 March 1803
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
                            
            Washington March 15th 1803
          
          As the accompanying, from their conciseness, will consume but eight, or ten minutes in their perusal; and as it may be useful to see Specimens of the old spirit exhibited on an interesting occasion, in a new shape, by young, & old hands, I take the liberty to forward them. There may be danger of too much heat, of the sacred glow bursting into a flame from the fuel with which it may be fed. In Massachusetts, hitherto, the evil has been the other way—A bold, constant spirited, & well directed exposure of the old, and explanation of the new order of things, will attach the people of that portion of the Union to their Government, & prostrate, by rendering obnoxious, the opposition. I believe the late removals, there, will have a salutary effect—Some of my letters state the measure, as desirable, & expected. All, agree that Government, is to look to its friends, & not to its enemies for support. The former appear to be more for acting, & more awake than they have been. One of, the most animating, and best composed songs, I have ever noticed, on a similar occasion, was made for, & sung at the Worcester celebration. at least, such I think is its character. But you know, Sir, I pretend to neither judgment or taste, but feeling only, in such things—Genl. Dearborn, has taken it, to his Italien musician to obtain an appropriate & national tune for it, if possible—It was sung in the tune of J— & Liberty—
          A frigate presenting herself, at the mouth of the Eastern branch, is this moment firing her salute, She is probably the one which was expected from the Mediterranian. Coll Burr & Morris have left the city; they remained near a week after Congress adjourned, The former is now at Alexandria, on his way to the Southward. Tracy is still here, or was two days since—Nothing important has occurred since your absence, excepting the dispatches from New Orleans to the Spanish minister, which you will have received before this reaches you—This is as seasonable as it will be mortifying to the war champions—
          I am Sir most respectfully your obt Sevt
          
            Levi Lincoln
          
        